UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 99-31294
                        Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

                          ROBERT DUPRE,
                                                Defendant-Appellant,

                      *********************

                        Consolidated with


                          No. 99-31295
                        Summary Calendar



                    UNITED STATES OF AMERICA

                                                Plaintiff-Appellee,

                             versus

                       W. HAROLD SELLERS,

                                                Defendant-Appellant.



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          No. 99-CV-200
                        No. 93-CR-327-2-C

                         January 9, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Federal prisoners Robert Dupre and W. Harold Sellers appeal

from the district court’s denial of their motions to vacate,

correct, or set aside their sentences under 28 U.S.C. § 2255.            The

appellants contend that their Fifth Amendment rights were violated

because the indictment failed to state every element of each

offense and that their convictions were constitutionally unfair

because the district court failed to submit materiality to the jury

on their bank fraud (18 U.S.C. 1344) and false-statement offenses

(18 U.S.C. § 1014).

      We have reviewed the record, the briefs of the parties, and

the   applicable   law,   and   we   find   no   reversible    error.    The

appellants did not challenge the sufficiency of the indictment in

their § 2255 motions but waited until the third supplement to the

motion for reconsideration to raise this claim.               This court has

indicated that a civil litigant may not use Rule 59(e) to raise new

claims that could have been raised prior to the district court’s

entry of a final judgment.      See Trust Co. Bank v. U.S. Gypsum Co.,

950 F.2d 1144, 1152 & n.16 (5th Cir. 1992) (“[A] litigant cannot

... use rule 59(e) to expand the judgment to encompass new issues."

(internal quotation marks and citations omitted)).            The appellants

had ample opportunity to raise this claim prior to the denial of

their § 2255 motions. Their attempt to raise a sufficiency-of-the-

indictment claim in the Rule 59(e) motion was untimely.             See id.

      The district court should have treated the third supplement to

the motion for reconsideration attacking the validity of the

appellant’ convictions as a successive § 2255 motion.             See United


                                      2
States v. Rich, 141 F.3d 550, 551-53 (5th Cir. 1998), cert. denied,

526 U.S. 1011 (1999).    Because a successive § 2255 motion requires

certification from this court prior to filing in the district

court, the district court lacked jurisdiction to consider the

claims in the third supplement to the motion for reconsideration.

See 28 U.S.C. § 2244(b); Hooker v. Sivley, 187 F.3d 680, 681-82

(5th   Cir.   1999).    Because   the   district   court   did   not   have

jurisdiction, this court has no jurisdiction to review the issue on

the merits.    See United States v. Key, 205 F.3d 773, 774-75 (5th

Cir. 2000).

       The questions of materiality with respect to 18 U.S.C. §§ 1344

and 1014 were resolved in this court’s original appeal. This court

determined prophylactically that “appellants’ convictions will

stand even if materiality is an element of a § 1344 offense and the

jury instructions were erroneous”.        United States v. Dupre, 117

F.3d 810, 816 (5th Cir. 1997)(emphasis added), cert. denied, 522

U.S. 1078 (1998).       The Dupre panel also rejected appellants’

argument that the district court had erred in failing to submit

materiality to the jury on the § 1014 counts.       Id. at 818.    “It is

settled in this Circuit that issues raised and disposed of in a

previous appeal from an original judgment of conviction are not

considered in § 2255 Motions.”      United States v. Kalish, 780 F.2d

506, 508 (5th Cir.), cert. denied, 476 U.S. 118 (1986).

       The district court’s judgment denying § 2255 relief is

                                                            AFFIRMED.




                                    3